Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because, final sentence, “when the travel control is transitioned from automatic to manual or when such transition is predicted”. Should be “to manual or when such a transition is predicted”.
Correction is required.  See MPEP § 608.01(b).
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Current specification headers are in mixed cased, suggest format is that such headers be in full upper case.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “travel environment acquisition unit” and “vehicle control unit” in claim 1 (and all dependent claims as no structure is introduced in any of the dependencies either).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
	No structure is given in the claim language for either of the “units” and the term unit is a generalized term which does not give/demand a specific structure. As such these units will be understood, from the specification pages 8 and 9, to be a generalized computer system (i.e. a processor and memory) with additional the various internal and external detecting sensors (positioning sensors, LIDAR, etc.) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “influence determination unit” in claim 3 and 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
	No structure is given in the claim language for either of the “units” and the term unit is a generalized term which does not give/demand a specific structure. As such these units will be understood, from the specification pages 8 and 9, to be a generalized computer system (i.e. a processor and memory) with additional the various internal and external detecting sensors (positioning sensors, LIDAR, etc.) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “take over request unit” in claims 9-13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
	No structure is given in the claim language for either of the “units” and the term unit is a generalized term which does not give/demand a specific structure. As such these units will be understood, from the specification pages 8 and 9, to be a generalized computer system (i.e. a processor and memory) 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laur et al, US20160378114, “Automated Vehicle with Time to Take-over Compensation”
Regarding Claim 1, Laur et al teaches “A vehicle control device configured to perform travel control of a host vehicle at least partially automatically, comprising: a travel environment acquisition unit configured to acquire a travel environment of the host vehicle when the travel control is performed;”( [0018] “Information from the camera may be combined with detection information from the radar unit and/or the LIDAR unit to form a two-dimensional or three-dimensional map of various objects in the area surrounding the vehicle 14. Information gathered by the operation of the object-detection device 68 may be provided to the controller 26 for further analysis.” Here gives an environmental acquisition);“ and a vehicle control unit configured to perform state changing control for changing a state of the host vehicle when the travel control is taken over or predicted to be taken over from automated driving to manual driving, on a basis of the travel environment acquired by the travel environment acquisition unit.”([0013] “It is contemplated that situations will arise whereby an anticipated changing of the control-mode 12 (i.e. the take-over-forecast 36) will not be necessary for a relatively long time, several minutes for example. By way of example and not limitation, the prediction or forecasting of future-time 32 for the mode-change may be well-anticipated when the destination is past the boundaries of well-defined map-data, or based upon prior encounters of a construction area.” Here is a takeover form automatic to manual driving and the use of map data/prior encounters is a the “based on travel environment information” coming from an environment acquisition unit (in this case the map data and positioning system); 
Regarding Claim 2, Laur et al teaches “The vehicle control device according to claim 1, wherein the travel environment acquisition unit is configured to acquire the travel environment at a predicted point where the host vehicle is predicted to travel in future.”([0013] “It is contemplated that situations will arise whereby an anticipated changing of the control-mode 12 (i.e. the take-over-forecast 36) will not be necessary for a relatively long time, several minutes for example. By way of example and not limitation, the prediction or forecasting of future-time 32 for the mode-change may be well-anticipated when the destination is past the boundaries of well-defined map-data, or based upon prior encounters of a construction area.” Here is a prediction/forecasting of possible conditions at a point/destination);
Regarding Claim 9,  Laur et al teaches “The vehicle control device according to claim 2, further comprising a takeover request unit configured to perform a request operation for requesting a driver of the host vehicle to perform takeover to the manual driving,”(Abstract: “The controller is configured to forecast a future-time when the control-mode of the vehicle should change from automated-control to manual-control and determine a take-over-interval for an operator to assume manual-control of the vehicle once notified.”);“ wherein the vehicle control unit is configured to perform the state changing control before the takeover request unit performs the request operation.”(“[0025] “ That is, the control parameter s 60 use to operate the vehicle 14 during automated-control 16 may be changed so the controller 26 has more time to formulate the take-over-forecast 34 and a greater safety margin so the future-time 32 is more distant in the future.” Here is a state change (the control parameters) before a take=over request (the future time). and Abstract: “The controller is configured to forecast a future-time when the control-mode of the vehicle should change from automated-control to manual-control and determine a take-over-interval for an operator to assume manual-control of the vehicle once notified” here shows that the “future-time” is a take-over-request/switching to manual driving);
Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP20000306194, Katsumi et al, “Automatic Driving Support System”
(Abstract: “ SOLUTION: Information of an obstacle detected by a running vehicle MS1 and information of the obstacle detected by a road-side sensor LS are exchanged through an road-vehicle communication system consisting of a road-side machine BSi and a radio machine on the vehicle, and a centralized base station CS2 generates avoidance indication information based on both detected information. “);“ and a vehicle control unit configured to perform state changing control for changing a state of the host vehicle when the travel control is taken over or predicted to be taken over from automated driving to manual driving,”([[032] “ Therefore, It will be switching to manual driving is carried out smoothly from autonomous driving a vehicle.”);“ on a basis of the travel environment acquired by the travel environment acquisition unit.”(“ [0032], for example, when you have lost the guidance function magnetic nail has failed lane markers as a traveling guide display body or gone, the end point of the autonomous zone is detected by the derivative sensor further, is notified to the vehicle-mounted control device from the roadside controller. Then, on that the autonomous driving has become impossible is notified to the driver, “Here is an example from the art that when lane markers are gone/not detectable (i.e. the travel environment) a switch is driving modes occurs (i.e. on the basis of);
Regarding Claim 3, Katsumi et al teaches “The vehicle control device according to claim 1, further comprising an influence determination unit configured to determine an influence degree of the travel environment on a driver, wherein if the influence determination unit has ([0032] “for example, when you have lost the guidance function magnetic nail has failed lane markers as a traveling guide display body or gone, the end point of the autonomous zone is detected by the derivative sensor further, is notified to the vehicle-mounted control device from the roadside controller. Then, on that the autonomous driving becomes impossible is notified to the driver, travel control mode is switched to the manual driving mode from the autonomous mode automatically. “Here the loss of road markers is the influence degree of the travel environment being high);” to a state where the driver performs the manual driving easily.”([0073] “even if there is a possibility that the congestion occurs in the vehicle group followed by the deceleration of the vehicle due to the switch to the manual driving mode from autonomous driving mode, it is made to indicate a deceleration in advance for the following vehicles Therefore, it can be possible to mitigate the occurrence of congestion and prevent the occurrence of collision accidents in the manual drive mode after migration thereby.” Here the decelerate is a state change to where the driver can perform manual driving more easily);
Regarding Claim 4, Katsumi et al teaches “ The vehicle control device according to claim 3, wherein: the influence determination unit is configured to determine the influence degree on a basis of intensity of visual stimulus or audio stimulus applied to the driver;”( 0032] “for example, when you have lost the guidance function magnetic nail has failed lane markers as a traveling guide display body or gone, the end point of the autonomous zone is detected by the derivative sensor further, is notified to the vehicle-mounted control device from the roadside controller. Then, on that the autonomous driving becomes impossible is notified to the driver, travel control mode is switched to the manual driving mode from the autonomous mode automatically. “Here the loss of the guidance function/lane markers is a determination of influence degree/intensity from a visual stimulus); “the vehicle control unit is configured to perform the state changing control for weakening the visual stimulus or audio stimulus relatively.”(“ [0007] “automatic operation user service, automatic By performing the speed control of the brake operation and the like, the handle control basis, to keep a safe speed, inter-vehicle distance, thereby enabling automatic driving safe and smooth.” Here the increasing of vehicle distance/braking effectively decreases the “intensity” of the visual stimulus, i.e. at lower speeds/longer following distances the loss of lane markers has less of an effect (manual driving/lane keeping is easier));
Regarding Claim 5, Katsumi et al teaches “The vehicle control device according to claim 1 wherein: the travel control includes inter-vehicle distance control for another vehicle near the host vehicle; and the vehicle control unit is configured to perform the state changing control for setting an inter-vehicle distance between the host vehicle and the other vehicle to a value larger than a setting value in the inter-vehicle distance control in a case where the state changing control is not performed.”([0070] “alarm message, MS2 is notified to the driver by converting the voice message or display message to the notification message in step 11d first, Secures the inter-vehicle distance between the preceding vehicle and to decelerate the vehicle speed in the processing 11e and subsequently, is switched to the manual driving mode from the autonomous driving mode of driving modes by later processing 11f scolding.” Is the securing of an inter-vehicle distance and slowing when switching)
([0070] “alarm message, MS2 is notified to the driver by converting the voice message or display message to the notification message in step 11d first, Secures the inter-vehicle distance between the preceding vehicle and to decelerate the vehicle speed in the processing 11e and subsequently, is switched to the manual driving mode from the autonomous driving mode of driving modes by later processing 11f scolding.” Here is decelerating to a lower speed to a lower value for the switching (state change))
Regarding Claim 7, Katsumi et al teaches “wherein: the travel control includes accelerating control or decelerating control for the host vehicle and the vehicle control unit is configured to perform, as the state changing control, the accelerating control or the decelerating control for setting acceleration or deceleration of the host vehicle to be lower than a setting value in the accelerating control or the decelerating control in a case where the state changing control is not performed.”([0070] “alarm message, MS2 is notified to the driver by converting the voice message or display message to the notification message in step 11d first, Secures the inter-vehicle distance between the preceding vehicle and to decelerate the vehicle speed in the processing 11e and subsequently, is switched to the manual driving mode from the autonomous driving mode of driving modes by later processing 11f scolding.” Here is decelerating control/going to a lower value for the switching (state change))


Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al, JP2007199939, “Automatic Operation Controller”
Regarding Claim 1, Yamazaki et al teaches “A vehicle control device configured to perform travel control of a host vehicle at least partially automatically, comprising: a travel environment acquisition unit configured to acquire a travel environment of the host vehicle when the travel control is performed;”(“ [0009]”  In the present embodiment, a CCD camera 11 is provided at the front and rear of the vehicle, and a peripheral situation in a predetermined area extending in front of and in the vehicle is photographed by these CCD cameras 11. The image data of the surrounding situation photographed by the CCD camera 11 is subjected to image processing in the ECU 10 and used for control such as automatic driving.” );“ and a vehicle control unit configured to perform state changing control for changing a state of the host vehicle when the travel control is taken over or predicted to be taken over from automated driving to manual driving,”(  [0031] “In addition, the ECU 10 of the automatic driving control device checks whether or not the driver can perform an appropriate driving operation manually, and cancels the automatic driving when the checking can be performed. In this way, the vehicle 51 leaves the platooning ((5) in FIG. 2). ); “on a basis of the travel environment acquired by the travel environment acquisition unit.”(“[0040] Here, if it is determined that the sum is smaller than twice d2, the process proceeds to S113, and if it is determined that the sum is twice or more d2, the process proceeds to S118. In S113, it is determined whether the distance from the vehicle 52 traveling behind is greater or smaller than dmin. Here, the distance dmin is defined as the minimum required inter-vehicle distance in the platooning by the automatic driving control device, and this distance is shorter than d1. In the platooning by the normal automatic driving control device, the inter-vehicle distance is set to the distance d1 with a certain margin.” Thus inter-vehicle distance is checked (i.e. environmental information) before switching modes.);
Regarding Claim 8, Yamazaki et al teaches “wherein: the travel control includes lane changing control for the host vehicle; and if the host vehicle currently travels in a multilane road including a travel lane and an overtaking lane, the vehicle control unit is configured to perform, as the state changing control, the lane changing control for changing a lane from the overtaking lane to the travel lane.”([0073] “As shown in FIG. 7C, the vehicle 51 released from the automatic operation leaves the platoon by changing the lane or the like ((7) in FIG. 7). After the vehicle 51 leaves the platoon, the ECU 10 of the vehicle 52 controls the transmission 30 and the brake 31 to accelerate the vehicle so that the distance between the vehicle 50 and the vehicle 50 traveling in front is d1 (FIG. 7). (8)). In addition, the ECU 10 of the vehicle 53 controls and accelerates the transmission 30 and the brake 31 so that the distance between the vehicle 52 and the vehicle 52 traveling ahead becomes d1 (FIG. 7, (9)). )).” Here is lane changing as the state change);
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2000306194, Katsumi et al in further in view of US20120083960, Zhu et al, “System and Method for Predicting Behaviors of Detected Objects”.
Regarding Claim 12 Katsumi et al teaches a “The vehicle control device according to claim 3, further comprising a takeover request unit configured to perform a request operation for requesting a driver of the host vehicle to perform takeover to the manual driving,”([0031] “, the advance notification via road-vehicle communication system that the autonomous driving becomes impossible to vehicle control apparatus for a vehicle roadside control device for autonomous operation, the vehicle control device, the autonomous failure notice It is obtained to switch to manual driving of autonomous did on notifying the driver to that effect upon receipt.”)
Katsumi however fails to explicitly teach that when the influence degree is no longer high that request operation should be cancelled.
Zhu et al however renders such a cancelling of a request operation when the environmental influence/need surrounding a vehicle is no longer present. Zhu teaches “wherein if the influence determination unit has determined that a state where the influence degree is high is canceled before the takeover is completed, the takeover request unit is configured to stop the request operation.”(Zhu et al [0058] “The new control strategy may be adjusted, however, as both vehicle 101 and the detected object change states (e.g., change speed or location). If the object is no longer in proximity to vehicle 101, computer 110 may return to the original control strategy, making adjustments based on other changes to the vehicle's state (Block 690).”);
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Katsumi to include the return/continuation of autonomous driving when the need to switching to manual no longer applies as taught by Zhu et al. One would be motivated to make such a modification as taught by Zhu [0059] “By implementing aspects of flow diagram 600, vehicle 101 will be able to autonomously react to surrounding vehicles or pedestrians in a way that minimizes the risk of accidents or other unwanted events.” In order to reduce accidents/unwanted events and allow the vehicle to respond to a wider degree of situations. Thus modified Katsumi would read on all aspects of claim 13
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2000306194, Katsumi et al in further in view of its combined teachings
Regarding Claim 13, Katsumi teaches “The vehicle control device according to claim 3, further comprising a takeover request unit configured to perform a request operation for requesting a driver of the host vehicle to perform takeover to the manual driving,” ,”([0031] “, the advance notification via road-vehicle communication system that the autonomous driving becomes impossible to vehicle control apparatus for a vehicle roadside control device for autonomous operation, the vehicle control device, the autonomous failure notice It is obtained to switch to manual driving of autonomous did on notifying the driver to that effect upon receipt.”)
	However Katsumi et al fails to explicitly teach that when the influence is no longer high that the takeover request/operation should continue to manual driving.
	A full reading of Katsumi et al however renders such a setting as obvious to one of ordinary skill in the art. Katsumi teaches that the underlying principle/goal of the invention is to be to provide a “smooth” control/transition. , [0007] “automatic operation user service, automatic By performing the speed control of the brake operation and the like, the handle control basis, to keep a safe speed, inter-vehicle distance, thereby enabling automatic driving safe and smooth.”
	Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Katsumi to include the continuing to manual driving even if the need to switch (i.e. the influence level) no longer requires it. Katsumi provides motivation for such a modification in paragraph [0078],” it is possible to mitigate the occurrence of congestion that by reducing confusion of the driver of the autonomous end point, the process proceeds to the manual driving mode smoothly without unreasonable and can.“ Thus by keeping the switching to manual mode after notifying/requesting it the confusion of the driver as to what the vehicle is doing is reduced. Thus modified Katsumi would read on all aspects of claim 13.
Allowable Subject Matter
Claims 10 and 11 objected to as being dependent upon a rejected base claim (claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 10, no prior art either by itself or taken together fairly suggests/teaches that if a vehicle passes a predetermined state-change location and the takeover request is not met/performed that the vehicle reverts to the state change/the state change is cancelled. 
Prior art that was found taught either reduced autonomous states (such as lower speeds/greater following distances), emergency modes (rerouting to a hospital) or emergency stopping (pulling over to the side of the road) in response to a fail takeover from automatic to manual driving. As such no prior art taught or suggested canceling (i.e. returning to the original mode) after a failed take-over thus claim 10 contains potentially allowable subject matter
Claim 11 is found to be allowable for the same reason as claim 10, namely the “vehicle control unit is configured to cancel changing by the state change control” was not found in the prior art.
Prior art was found that taught/rendered obvious a response to after a predetermined time has passed since the beginning of a handover procedure and the handover has failed (i.e. driver hasn’t taken control); such as pulling over/stopping, rerouting to a hospital, a reduced 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent #7788935, Jang et al, “Automatic Defogging System of Vehicle and Control Method Thereof”;  US20150261219, Cuddihy et al, “Autonomous Vehicle with Automatic Window Shade”;  US20170236210 A1, Kumar et al, “Early Notification of Non-autonomous Area”; US20170315556, Mimura et al, “Vehicle Control System, Vehicle Control Method, and Vehicle Control Program”.
Jang et al provides an automatic defogging, Jang is considered pertinent to applicant’s disclosure concerning the reduction of stimuli influence, defogging in particular, such a device would read on/render obvious as a modification to an autonomous car system claims 3 and 4. 
Cuddihy et al teaches an automatic sun shade for use on autonomous cars, includes teaches for both traditional shades/curtains and also for automatic window tint/opacity control. Cuddihy is considered pertinent in regards to applicant’s disclosure concerning claims 3 and 4 and the reduction of stimuli influence to a driver. Additionally, Cuddihy or Jang et al could be used to provide a 103 rejection that more closely follows the specification language concerning the stimulus reduction.
Kumar et al teaches a notification system for handover between autonomous and manual driving, includes teachings for time and distance relationship to the point where manual control will occur.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/              Examiner, Art Unit 3661                                                                                                                                                                                          
/PETER D NOLAN/              Supervisory Patent Examiner, Art Unit 3661